Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vivian Harding appeals the district court’s order denying relief on Harding’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harding v. Osborn, No. 3:11-cv-00503-REP (E.D.Va. Aug. 15, 2011). We deny Harding’s motion to amend or correct the informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *242and argument would not aid the decisional process.

AFFIRMED.